          Case 1:20-mc-00793-PAE Document 3 Filed 12/23/20 Page 1 of 1



                      UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
     Plaintiff,
                                                      1:20-mc-
                       v.
                                                      (Original Civil Action No. 87-60;
WESTERN NEWSPAPER UNION, et al.,                      Civil Action No. 60-Civ.-1803)
     Defendants.




                       ORDER TERMINATING FINAL JUDGMENTS

       The Court having received the motion of plaintiff United States of America for

termination of the final judgments entered in the above-captioned case, and the Court having

considered all papers filed in connection with this motion, and the Court finding that it is

appropriate to terminate the final judgments, it is


       ORDERED, ADJUDGED, AND DECREED:
       That said final judgments are hereby terminated.
       7KH&OHUNRI&RXUWLVUHVSHFWIXOO\GLUHFWHGWRFORVHWKLVFDVH



Dated: 'HFHPEHU                              
                                                      United States District Court Judge
                                                      Southern District of New York
